Citation Nr: 1123731	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to March 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran contends that he suffers from a bilateral eye disorder that is related to his active service.  Specifically, the Veteran asserts that he suffers from blurred vision that may possibly be related to exposure to aircraft fuel in service.

Service medical records show treatment for itchy, red, and watery eyes with discharge in March 2004.  At that time, he did not experience vision loss or eye pain.  An assessment was made of viral versus bacterial conjunctivitis.  Thereafter, the Veteran was seen for a three day history of eye irritation in June 2007.  He denied trauma but reported periorbital pain.  On examination, the sclera, cornea, and lens were all normal, but meibomianitis was observed.  Examination for the purposes of separation in August 2007 was negative for complaints or clinical findings related to any eye disorder.  However, in October 2007, the Veteran was treated again for problems with hordeolum internum. 

Post-service medical records are negative for complaints or clinical findings related to an eye disorder.  During June 2008 VA treatment, the Veteran denied blurred vision.  A July 2008 VA medical record notes that during a job interview, the Veteran was found to have elevated blood pressure and an ophthalmological evaluation was recommended.  However, there is no indication that the Veteran followed up on the ophthalmological recommendation. 

The Veteran was afforded a VA examination in July 2009 during which he complained of blurring in his eyes bilaterally.  The Veteran reported that in service in 2006, he was cleaning aircraft when fuel blew into his eyes.  He reported that a coworker helped him to lavage the eyes and face.  He reported no consequences or sequelae from that trauma.  On physical examination, muscle function examination and fundoscopic examination were normal bilaterally.  There was no visual field defect and central visual acuity was normal.  Slit lamp testing revealed bilateral minute semi-linear anterior lens capsule opacities.  Uncorrectable visual acuity in both eyes was noted.  The examiner diagnosed ocular crystalline lens opacity in both eyes with associated blurred vision.  The examiner noted the lens opacities to be abnormal and possibly congenital.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board is cognizant of the July 2009 VA examiner's opinion that the Veteran's bilateral eye disorder may be congenital.  However, the Board finds that opinion to be speculative in nature.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinions employing the phrase may or may not are speculative); Swann v. Brown, 5 Vet. App. 229 (1993).  The Board also notes that the examiner did not provide any rationale for the opinion offered, which weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board finds it significant that, although the July 2009 VA examiner indicated a review of the claims file, there was no discussion of the various treatments related to the Veteran's eyes in service.  Because service medical records show treatment related to the eyes and that evidence was unaccounted for by the previous examination, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010).  To ensure a thorough examination and evaluation, the Veteran's eye disorder must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  

With regard to the claim for service connection for hypertension, the Veteran's service medical records show isolated treatment for elevated blood pressure in March 2006.  At that time, a three-day workup was conducted and it was determined that the Veteran's findings were not consistent with hypertension and did not meet the criteria for medication.  An assessment was made of isolated elevated blood pressure.  On examination in August 2007, for the purposes of separation, blood pressure was initially 146/63, but on manual recheck, it was 126/84.  It was noted that the Veteran had a history of elevated blood pressure but that it was not consistently elevated.  No diagnosis of hypertension was made.  Although elevated blood pressure readings were shown in service, the diastolic blood pressure was not predominantly 90 or greater, and systolic blood pressure was not predominantly 160 or greater.  Accordingly, as predominantly elevated blood pressure readings were not shown in service and hypertension was not diagnosed in service, the Board finds that the weight of the evidence demonstrates that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303(b) (2010)

Post-service VA medical records dated June 2008 to April 2010 are negative for a diagnosis of hypertension.  Nor do they reveal any prescription for medications to treat blood pressure.  Those records show that the Veteran was advised to monitor his diet and lower his salt intake.  They also show a diagnosis of "elevated blood pressure reading without diagnosis of hypertension."  However, with the exception of blood pressure readings in July 2008 taken in conjunction with a stress test, the Veteran's blood pressure readings during VA treatment were not consistent with hypertension.

The Veteran was afforded a VA examination in July 2009.  The examiner noted the in-service monitoring of the Veteran's blood pressure in March 2006 and the indication that it did not fit the criteria for hypertension or medication.  The examiner noted that the Veteran consulted a dietician for diet modifications.  It was also noted that he was followed by VA for high end normal blood pressure but that no medications had been prescribed.  During the examination, three blood pressure readings were taken and recorded as follows:  151/85, 149/93, and 140/95.  The examiner diagnosed hypertension but did not provide an etiological opinion.

Because the examiner in July 2009 did not provide an opinion regarding the etiology of the hypertension or any relationship to service, the Board finds that a new examination with an opinion regarding etiology is needed.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the nature and etiology of his currently diagnosed hypertension.  All appropriate tests should be conducted and the examiner must state whether it is as likely as not (50 percent probability or greater) that any current hypertension was incurred in or aggravated by his military service, or is related to any event during the Veteran's service, to include the elevated blood pressures found in service.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other pertinent evidence of record, including the service medical records showing treatment for isolated elevated blood pressures. 

2. Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the nature and etiology of any current eye disability.  All appropriate tests should be conducted and the examiner must state whether it is as likely as not (50 percent probability or greater) that any current eye disability was incurred in or aggravated by his military service.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other pertinent evidence of record, including the Veteran's assertions of in-service chemical exposure; the service medical records showing treatment for eye-related complaints; the August 2007 service examination, which was negative for any complaints of an eye disorder; and, the July 2009 VA examiner's opinion that the eye disorder may be congenital in nature.  The examiner should provide an opinion as to whether any current eye disability is congenital.  Additionally, the examiner must acknowledge and discuss the Veteran's statements regarding a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

3. Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


